COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Manish Sohani and Anis Virani v. Nisar Sunesara

Appellate case number:      01-19-00122-CV

Trial court case number:    1058441

Trial court:                County Civil Court at Law No. 1 of Harris County

       Appellants, Manish Sohani and Anis Virani, have filed a motion to admit pro hac
vice, asking the Court to allow Louis F. Teran, a non-resident attorney, to appear in this
appeal on appellants’ behalf. The motion is supported by a motion from appellants’
counsel, Keval M. Patel. Both motions comply with the rules. TEX. RULES GOVERN. BAR
ADM’N R. XIX; TEX. R. APP. P. 10.1(a). Accordingly, we grant both motions and order
that Louis F. Teran is admitted pro hac vice to participate in this appeal as appellants’
counsel.
       It is so ORDERED.


Judge’s signature:     /s/ Evelyn V. Keyes
                        Acting individually      Acting for the Court


Date: ___December 31, 2019___